                    Case 21-10745-JKS              Doc 137        Filed 05/24/21          Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    SECURE HOME HOLDINGS LLC, et al.,                           Case No. 21-10745 (JKS)

                          Debtors. 1                            (Jointly Administered)

                                                                Related Docket Nos. 10 and 58


                  FINAL ORDER AUTHORIZING DEBTORS TO PAY CERTAIN
                     PREPETITION TAXES AND RELATED OBLIGATIONS

             Upon the motion (the “Motion”) 2 of the Debtors for an interim order and a Final Order

(this “Final Order”) authorizing, but not directing, the Debtors to remit and pay taxes and other

related obligations (the “Taxes”) and business license, compliance, regulatory fees, and other

assessments (the “Assessments”) as the Debtors, in their discretion, deem necessary to various

federal, state, county, and city taxing and licensing authorities (the “Applicable Authorities”);

and upon consideration of the First Day Declaration; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

the United States District Court for the District of Delaware, dated February 29, 2012; and this

Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this

Court may enter a final order consistent with Article III of the United States Constitution; and this

Court having found that venue of this proceeding and the Motion in this district is proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and due and sufficient notice of the Motion having been given



1
      The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers,
      are as follows: Secure Home Holdings LLC (1583); ACA Security Systems GP, LLC (5674); ACA Security
      Systems LP (3613); Hawk Creation, LLC (3525); and My Alarm Center, LLC (0273). The address of the Debtors’
      corporate headquarters is 3803 West Chester Pike, Suite 100, Newtown Square, Pennsylvania 19073.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.
               Case 21-10745-JKS         Doc 137       Filed 05/24/21     Page 2 of 3




under the particular circumstances; and it appearing that no other or further notice is necessary;

and it appearing that the relief requested in the Motion is in the best interests of the Debtors, their

estates, their creditors, and other parties in interest; and after due deliberation thereon; and good

and sufficient cause appearing therefor; it is hereby;

   ORDERED, ADJUDGED, AND DECREED THAT:

       1.      The Motion is GRANTED on a final basis as set forth herein.

       2.      The Debtors are hereby authorized, but not directed, in their sole discretion, to pay

all prepetition Taxes and Assessments owed to Applicable Authorities in the ordinary course of

their business, whether or not such amounts arose prepetition, up to an aggregate of $566,003.28,

and to continue paying Taxes to the Applicable Authorities in the ordinary course post-petition.

       3.      All Banks are (a) authorized and directed to receive, process, honor, and pay any

and all prepetition and postpetition checks, drafts, electronic transfers, and other forms of payment

used by the Debtors to satisfy their Insurance Obligations, whether presented before, on, or after

the Petition Date; provided that sufficient funds are on deposit in the applicable accounts to cover

such payments, and (b) prohibited from placing any holds on, or attempting to reverse, any

transfers on account of Taxes and Assessments. The Banks shall rely on the direction and

representations of the Debtors as to which checks and fund transfers should be honored and paid

pursuant to this Final Order, and no such Bank shall have any liability to any party for relying on

such direction and representations by the Debtors as provided for in this Final Order.

       4.      To the extent the Debtors have not yet sought to remit payment on account of the

Taxes and Assessments, the Debtors are authorized, but not directed, to issue checks or provide

for other means of payment of the Taxes and Assessments.




                                                 -2-
               Case 21-10745-JKS         Doc 137      Filed 05/24/21     Page 3 of 3




       5.      Any party receiving payment from the Debtors is authorized to rely upon the

representations of the Debtors as to which payments are authorized by this Final Order.

       6.      Nothing in the Motion or this Final Order or the relief granted (including any

actions taken or payments made by the Debtors pursuant thereto) shall be construed as (a) authority

to assume or reject any executory contract or unexpired lease of real property, or as a request for

the same; (b) an admission as to the validity, priority, or character of any claim or other asserted

right or obligation, or a waiver or other limitation on the Debtors’ or any other party in interest’s

ability to contest the same on any ground permitted by bankruptcy or applicable non-bankruptcy

law; (c) a promise to pay any claim or other obligation; (d) granting third-party-beneficiary status

or bestowing any additional rights on any third-party; or (e) being otherwise enforceable by any

third-party.

       7.      Notwithstanding the relief granted herein or any actions taken hereunder, nothing

contained in this Final Order shall create any rights in favor of or enhance the status of any claim

held by any of the Applicable Authorities.

       8.      Notice of the Motion satisfies the requirements set forth in Bankruptcy Rule

6004(a).

       9.      Notwithstanding Bankruptcy Rule 6004(h), this Final Order shall be effective and

enforceable immediately upon entry hereof.

       10.     The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Final Order.

       11.     This Court shall retain exclusive jurisdiction with respect to all matters arising from

or related to the implementation, interpretation, or enforcement of this Final Order.


                                                            J. KATE STICKLES
      Dated: May 23rd, 2021
                                                            UNITED STATES BANKRUPTCY JUDGE
      Wilmington, Delaware

                                                -3-
